                Case 118-cr-00790-PGG    Document 79      Filed 01/15/20 Page 1 of 1

    Federal Defenders                                                                   Southern District
                                                         52 Duane Street-10th Floor, New York, NY 10007
    OF NEW YORK, INC.                                              Tel: (212) 417-8700 Fax: (212) 571-0392


    David E. Patton                                                                Southern District of New York

      Executive Director                                                               Jennifer L. Brow
                                                                                        Attorney-in -Charge


                                              January 15, 2020


VIA ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:          United States v. Lenny Oguendo
             18 Cr. 790 (PGG)

Dear Judge Gardephe,

       Earlier this evening, the government submitted a proposed order of restitution to the
Court in the above-captioned case. See Dkt. No. 78.
         It was my understanding that the government was going to share a draft of the proposed
restitution order with defense counsel before submitting it to the Court. 1 However, tonight's
public filing is the first time defense counsel has seen the proposed order. The government also
has not produced to defense counsel any of the underlying documents or records that led to the
calculations contained therein.

        Accordingly, before the Court rules on the government's application, we ask the Court to
(1) order the government to tum over the underlying documents and records to defense counsel
by January 23, 2020 and (2) allow defense counsel to respond in writing to the proposed order by
January 31, 2020.                                                MEMO ENDORSED
                                                                     The Application is granted.
Respectfully submitted,
Isl
                                                                     TI
                                                                     ±#
Sylvie Levine
Counsel for Lenny Oquendo

                                                                        Dated:'       .-¢,_ e?  g
1
  MR. WIRSHBA: Your Honor, as to restitution, the government would see'touse a portion of
the 90 days that are permissible in order to get to finalize its restitution, and so would ask the
Court to allow the government more time.
THE COURT: All right. Ms. Levine, do you have any objection to an order of restitution being
submitted later that would provide for restitution to the victim of the offense?
MS. LEVINE: That's fine, Your Honor. I have spoken with Mr. Wirshba, and I imagine he'll
send me a draft of it before submitting it to the Court.
MR. WIRSHBA: Of course.

Sentencing Tr., p. 16, line 6-17.
